Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Hilary Sumner on 11/16/2021.

The application has been amended as follows: 
Claims 11-17 are cancelled. 
Allowable Subject Matter
Claims 1-5 and 7-10 allowed.
The following is an examiner’s statement of reasons for allowance: 3991514 discloses a plurality of growing trays, each vertically aligned portion of the chamber is involved in a different aspect of the growth cycle. 4356664 discloses a growing environment comprises seeds supplied from a hopper to a plurality of growing carts between different growing areas. The prior arts of record fail to teach or render obvious an automated hydroponic seed growth and cutting system as claimed in detailed, especially the feature of a germination zone and a seed growth zone wherein each of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH PHAM/Primary Examiner, Art Unit 3643